DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 13-19 and the addition of new claims 21-40, in the paper of 7/8/2021, is acknowledged.  Applicant’s arguments filed 7/8/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 21-40 are still at issue and are present for examination
Claim Rejections - 35 USC § 102

The rejection of claims 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy and Wang, US 2012/0225467 is withdrawn based upon applicants amendment and arguments presented in the paper of 7/16/2021.

Specification
Amend the title to the following: “Polynucleotide encoding a DNAse for a Detergent Composition”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Elias Lambiris on 8/9/2021.

The application has been amended as follows: 
Replace claim 21 with the following:
21.	A recombinant host cell comprising a polynucleotide encoding a polypeptide having DNase activity, wherein the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide and wherein the polypeptide has at least 97% sequence identity to the sequence of amino acids 1-188 of SEQ ID NO: 2 and wherein the polynucleotide is foreign to the host cell or a control sequence is foreign to the polynucleotide.

In claim 25, change “at least 95%” to “at least 98%”.
In claim 33, change “a cell of claim 16” to “the recombinant host cell of claim 21”.
In claim 35, change “a cell of claim 22” to “the recombinant host cell of claim 22”.
In claim 36, change “a cell of claim 23” to “the recombinant host cell of claim 23”.
In claim 37, change “a cell of claim 24” to “the recombinant host cell of claim 24”.
In claim 38, change “a cell of claim 25” to “the recombinant host cell of claim 25”.
In claim 39, change “a cell of claim 26” to “the recombinant host cell of claim 26”.
In claim 40, change “a cell of claim 31” to “the recombinant host cell of claim 31”.


Allowable Subject Matter
Claims 21-40 are allowed.
Reasons for Allowance:



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the isORHZ9sue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
8/9/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652